201 F.2d 368
Alfred J. LOEW, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 125.
Docket 22464.
United States Court of Appeals Second Circuit.
Argued January 14, 1953.
Decided January 29, 1953.

Petition for review of a decision of the Tax Court of the United States; Norman O. Tietjens, Judge.
From a decision of the Tax Court determining that there was a deficiency of income tax for the year 1944 of $904.07, the petitioner appeals. 17 T.C.1347.
Alfred J. Loew, pro se, Jerome Weinstein, New York City, for petitioner.
Charles S. Lyon, Asst. Atty. Gen., Ellis N. Slack and George F. Lynch, Sp. Assts. to Atty. Gen., for respondent Commissioner of Internal Revenue.
Before AUGUSTUS N. HAND, CHASE and CLARK, Circuit Judges.
PER CURIAM.


1
The decision of the Tax Court is affirmed on the authority of Englar's Estate v. Commissioner, 2 Cir., 166 F.2d 540; Smart v. Commissioner, 2 Cir., 152 F.2d 333, certiorari denied 327 U.S. 804, 66 S. Ct. 962, 90 L. Ed. 1028; Civiletti v. Commissioner, 2 Cir., 152 F.2d 332, certiorari denied 327 U.S. 804, 66 S. Ct. 963, 90 L. Ed. 1029.